Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 4/29/2022.  Claims 1-20 are currently pending; claims 1, 14, and 20 are presently amended.  This results in claims 1-20 being allowed.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include 
Wilson et al. (US 9996666 B1)
Metsch et al. (US 20180027060 A1)
Hyatt et al. (US 20140067406 A1)
Morris et al. (US 20090164252 A1)
Shlain et al. (US 20130073306 A1)
Fillmore (US 20140122100 A1)
Randagass (US 20130304499 A1)
Graff et al. (US 20170169175 A1)
Nusimow et al. (US 20130041677 A1)
Moore (US 20070168461 A1)
Brescia et al. (US 20080177573 A1)
Hussman (CA-2885029-A1), and
Urowitz S, et al. “Improving diabetes management with a patient portal: a qualitative study of diabetes self-management portal” J Med Internet Res. 2012;14(6):e158. Published 2012 Nov 30. doi:10.2196/jmir.2265 [online], [retrieved on 2022-06-03]. Retrieved from the Internet <https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3510725/>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 14, and 20, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624